Opinion by
Orlady, P. J.,
The appellee’s principal grievance on this appeal is that the decree of the Public Service Commission is based upon incompetent evidence adduced before it, and upon the invalidity of an alleged agreement between the traction company and the railroad company which had been in force for some years prior to this controversy. The contention is not well taken. We have held a, number of times that the functions of this court upon appeals from orders of the Public Service Commission, as stated in Mount Union v. Mount Union Water Co., 63 Pa. Superior Ct. 337, and West Virginia Pulp Company v. Public Service Commission, 65 Pa. Superior Ct. 5, and other cases exhibited, no legislative intent to convert the Superior Court of Pennsylvania into a second administrative tribunal, or to place upon the shoulders of the judges of that court the duty of examining and weighing all the evidence and determining for themselves what would be a reasonable conclusion: Pennsylvania Railroad Co. v. Public Service Commission, 67 Pa. Superior Ct. 575. There is no statutory designation either of the kind or quality of the evidence required to induce a decision by the Public Service Commission, and it would be impractical to specifically define the quantity necessary to produce that result. It must be sufficient, however, to satisfy a reasonable mind that the fact is as alleged. The law vests in that body the authority to exercise its judgment, and it is that, rather than the opinion of this court which is to control the subject, if the order be within the power of the commission, and it is not unreasonable.
The whole question was presented to and duly considered by the commission, and the effect given to the copy of the alleged agreement with the proof necessary to establish its validity, were matters for the commission. The placing of the costs upon the Schuylkill Ry. Com*207pany was purely an administrative conclusion, and we do not find in this record anything to justify our disturbing the order as made.
The appeal is dismissed, and the order of the Public Service Commission is affirmed.